Title: From George Washington to Robert Dinwiddie, 9 March 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Alexandria 9th of March 1754.

In my last by Mr Stuart I slightly mentioned the objection many had against Enlisting (to wit) not knowing who was to be Pay Master, or the times for Payment: It is now grown a pretty general Clamour, and some of those who were amongst the first Enlister’s; being Needy, and knowing it to be usual for His Majesty’s Soldiers to be paid once a Week, or at most every Fortnight, are very importunate to receive their Due. I have sooth’d, and quieted them as much as possible under pretence of receiving your Honour’s Instructions in this particular at the arrival of the Colonel.
I have increas’d my number of Men to abt 25, and dare venture to say, I should have had several more if the excessive bad weather did not prevent their meeting agreeable to their Officer’s Commands.
We daily Experience the great necessity for Cloathing the Men, as we find the generallity of those who are to be Enlisted, are of those loose, Idle Persons that are quite destitute of House, and Home, and I may truely say many of them of Cloaths; which last, render’s them very incapable of the necessary Service, as they must unavoidably be expos’d to inclement weather in their Marches &ca; and can expect no other, than to encounter almost every difficulty that’s incident to a Soldiers Life[.] There is many of them without Shoes, other’s want Stockings,

some are without Shirts, and not a few that have Scarce a Coat, or Waistcoat, to their Backs; in short, they are as illy provided as can well be conceiv’d, but I really believe every Man of them for their own Credits sake, is willing to be Cloathed at their own Expence: they are perpetually teazing me to have it done, but I am not able to advance the money provided there was no risque in it, which there certainly is, and too great for me to run; thô it would be nothing to the Country, as a certain part of their pay might be deducted and appropriated to that use: Mr Carlyle, or any of the Merchants here would furnish them with proper necessarys if there was a certainty of any part of their pay stopt to reimburse the Expence—But I must here in time put a kirb to my requests, and remember that I ought not to be too importunate; otherwise, I shall be as troublesome to your Honour, as the Soldiers are to me: there is nothing but the necessity of the thing could urge me to be thus free, but I shall no more exagerate this affair to your Honour, as I am well assur’d whatever you think for the Benefit, or good of the Expedition you will cause to have done. I am Honble Sir, Yr most Obt Hble Servt

Go: Washington

